DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to After Final filed on 09/15/2021. Claims 2 and 15-16 were canceled before. 
Terminal Disclaimer
The terminal disclaimer filed on 09/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,635,613 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, filed 09/15/2021, with respect to claims 1, 3-14, and 17-20 have been fully considered and are persuasive. The obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1, 3-14, and 17-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
resent in response to determining the corrupt TID is associated with the first command or the third command is the second command resent in response to determining the corrupt TID is associated with the second command” in combination with the overall claimed limitations when interpreted in light of the specification.
The above amendment places instant claim 1 with similar recitation as claim 1 of application number 15/484,744 now US Patent 10,635,613. 
Prior art of record for claim 1 are Niu et al. US 2017/0255575 (“Niu”) and Lee et al. US 2018/0219562 (“Lee”).
Both Niu and Lee are silent about the above amended claim limitation.
An updated search was conducted and no suitable reference was found. Therefore, claim 1 is allowable.
Independent claims 8 and 14 recite similar language and these claims are also allowable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132